DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, filed 5/13/2022, with respect to the rejection(s) of claim(s) 1-5, 7, 8, 10-15, 17, 18, 20-28 and 30 under 35 U.S.C. § 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-10 and 31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 and 1 of U.S. Patent No. 10,958,328.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader application claim would have been obvious in view of the narrower issued claim.  
Claim 1 of U.S. Patent No. 10,958,328 and instant application recites the limitations—
U.S. Patent No. 10,958,328
Instant Application
Claim 1
A method of wireless communication, comprising:
Claim 1 
A method of wireless communication, comprising:
receiving, at a user equipment (UE) using a plurality of receiver diversity branches, a channel state information (CSI) reporting configuration message from a serving base station,
receiving, at a user equipment (UE), a channel state information (CSI) reporting configuration message from a serving base station,
wherein the CSI reporting configuration message identifies: 
a set of CSI resources for reporting CSI of a plurality of beams by the UE; and
wherein the CSI reporting configuration message identifies: 
a set of CSI resources for reporting CSI of a plurality of beams by the UE; and 

a beam management reporting mode for ranking beams and reporting ranked beams;
a beam management reporting mode for ranking beams and reporting ranked
beams;
measuring, by the UE, an interference plus noise metric of a first signaling 
resource of each beam of the plurality of beams;
measuring, by the UE, an interference plus noise metric of a first signaling resource of each beam of the plurality of beams;
measuring by the UE, a power contribution metric of a second signaling resource of the each beam of the 
plurality of beams;
measuring by the UE, a power contribution metric of a second signaling resource of the each beam of the plurality of beams;
ranking, by the UE, the plurality of beams based on the beam management reporting mode including a ranking parameter,
ranking, by the UE, the plurality of beams based on the beam management reporting mode;

wherein the ranking parameter includes one of: the interference plus noise metric, or the power contribution metric;  

selecting, by the UE, a subset of highest ranked beams from the plurality of beams according to the ranking; and
selecting, by the UE, a subset of highest ranked beams from the plurality of beams according to the ranking; and
transmitting, by the UE, identification of the subset of highest ranked beams to the serving base station via the set of CSI resources.
transmitting, by the UE, identification of the subset of highest ranked beams to the serving base station via the set of CSI resources.


It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before.  See In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (BdPatApp&Int 1970); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Allowable Subject Matter
Claims 11-30 and 32-34 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633